DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was received from applicant on 7/31/2022.
Claims 2, 3, 5-8, 10-17 and 19 are amended.
4.	Claims 2-8 and 10-19 are remaining in the application.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	On line 4 of claims 2 and 3:
The word “starboard” is replaced with the phrase – starboard side -.
Allowable Subject Matter
6.	Applicant’s amendment and the above Examiner’s amendment overcome all previous rejections as presented in the Non Final Rejection mailed on 4/22/2022.
7.	In view of the foregoing, the remaining claims 2-8 and 10-19 are allowed.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed reel system for managing a surf rope on a boat, wherein: said reel system comprises a retraction assembly, a rod and said surf rope; said boat comprises a cross bar, a stern, a port side, one or more sides, a starboard side, and a tower having a tower height; said surf rope comprises a rope height between said retraction assembly and a handle portion of said surf rope; said surf rope comprises a first end and a second end; said reel system comprises a system for positioning and managing said surf rope for a surfer; said reel system is configured to manage said surf rope by retracting and positioning said surf rope at one or more default rope positions when not in use and otherwise selectively allow said surf rope to rotate back for surfing and skiing purposes; said one or more default rope positions comprise at least a first default rope position; said boat comprises a direction of travel; said reel system rotates a second end and said handle portion along with said rod along a rotary path at a rotation radius; when said surfer releases said surf rope, said reel system is configured to rotate to said one or more default rope positions; said reel system comprises a retraction force; a length of said rod is long enough to clear of a rear passenger area; said rear passenger area comprises portions of said boat between said tower and said stern; said reel system, therefore, is configured to selectively hold said surf rope out of harm’s way for a passenger; a mounting assembly comprises a mounting plate and a swivel base, and a rider plate; a top housing cavity and a lower housing cavity are configured to hold portions of a spring, and a pulley; said spring provides a retraction force to pull said surf rope around said pulley; said spring is configured to default to pulling said surf rope back into said retraction assembly; portions of said surf rope is configured to selectively wrap around said pulley in a spool cradle; and said rod comprises a channel comprising a hollow channel between a first end and said second end, and a length.
Nor:
The claimed reel system for managing a surf rope on a boat, wherein: said reel system comprises a retraction assembly, a rod and said surf rope; said boat comprises a cross bar, a stern, a port side, one or more sides, a starboard sidd, and a tower having a tower height; said surf rope comprises a rope height between said retraction assembly and a handle portion of said surf rope; said surf rope comprises a first end and a second end; said reel system comprises a system for positioning and managing said surf rope for a surfer; said reel system is configured to manage said surf rope by retracting and positioning said surf rope at one or more default rope positions when not in use and otherwise selectively allow said surf rope to rotate back for surfing and skiing purposes; said one or more default rope positions comprise at least a first default rope position; said boat comprises a direction of travel; said reel system rotates a second end and said handle portion along with said rod along a rotary path at a rotation radius; and when said surfer releases said surf rope, said reel system is configured to rotate to said one or more default rope positions.
As specifically claimed by applicant.
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
10.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
8/01/2022